Citation Nr: 9918234	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-36 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for lipomas as a 
chronic disability resulting from an undiagnosed illness, to 
include the issue of whether a substantive appeal was timely 
filed.

2.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness, to 
include the issue of whether a substantive appeal was timely 
filed.

3.  Entitlement to service connection for headaches on a 
direct basis.

4.  Entitlement to a rating in excess of 10 percent for 
fractures of pars interarticularis, L5, with recurrent low 
back pain.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991.  His DD Form 214 reflects that he served in the 
Southwest Asian Theater of operations.  

The veteran's claim concerning service connection for 
headaches on a direct basis arises from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont.  This claim is 
further referenced in the decision section below.  

The claim concerning a rating in excess of 10 percent arises 
from an April 1997 rating decision, in which the RO granted 
service connection for recurrent low back pain and assigned a 
10 percent rating for this condition, effective from January 
1995.  By an August 1997 rating decision, the RO redesignated 
the veteran's service connected back condition as fractures 
of pars interarticularis, L5, with recurrent low back pain, 
and confirmed the 10 percent rating for this condition.  The 
veteran's attorney indicated disagreement with this rating in 
a November 1997 letter.  A statement of the case was issued 
in December 1998 and a substantive appeal was submitted later 
that month.  This claim is further referenced in the remand 
section below.

The procedural history relating to the veteran's claims 
concerning service connection for lipomas as a chronic 
disability resulting from an undiagnosed illness, and 
concerning service connection for headaches as a chronic 
disability resulting from an undiagnosed illness, are 
discussed in the decision section below.  



FINDINGS OF FACT

1.  In conjunction with an April 1997 rating decision denying 
service connection for lipomas and headaches, both as 
resulting from an undiagnosed illness, a supplemental 
statement of the case (SSOC), which initially addressed these 
issues, was mailed to the veteran by the RO on May 5, 1997.

2.  A substantive appeal pertaining to the issue of service 
connection for lipomas as a chronic disability resulting from 
an undiagnosed illness was not received within 60 days from 
the date the RO mailed the SSOC to the veteran.

3.  A substantive appeal pertaining to the issue of service 
connection for headaches as a chronic disability resulting 
from an undiagnosed illness was not received within 60 days 
from the date the RO mailed the SSOC to the veteran.

4.  The veteran's claim for service connection for headaches 
is plausible; and it is not at least as likely as not that 
any current headaches had their onset during the veteran's 
military service.  


CONCLUSIONS OF LAW

1.  A substantive appeal pertaining to the issue of service 
connection for lipomas as a chronic disability resulting from 
an undiagnosed illness was not timely received.  38 C.F.R. §§ 
19.31, 20.302(c), 20.303, 20.305 (1998).

2.  A substantive appeal pertaining to the issue of service 
connection for headaches as a chronic disability resulting 
from an undiagnosed illness was not timely received.  38 
C.F.R. §§ 19.31, 20.302(c), 20.303, 20.305 (1998).

3.  A headache disability was not incurred in or aggravated 
by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that the veteran was examined 
for purposes of enlistment in the National Guard in December 
1988.  On a "Report of Medical History" form, the veteran 
denied any history of frequent or severe headaches.  
Neurologic examination was normal.  In April 1991, the 
veteran underwent an examination in conjunction with his 
release from active duty.  Prior to the examination, the 
veteran denied any history of frequent or severe headaches.  
No neurologic examination was conducted.  In May 1991, the 
veteran underwent another examination in conjunction with his 
release from active duty.  Prior to the examination, the 
veteran denied any history of frequent or severe headaches.  
The neurologic examination was normal.  

The service medical records folder also contains an undated 
"Persian Gulf Screening" form.  On this form, the veteran 
indicated that he had, in part, headaches.  This form was 
presumably completed after the veteran was discharged from 
service since he indicated his discharge date and the name of 
his employer on the form.  In a statement received from him 
in 1996, he noted that he had his first Persian Gulf 
examination at the VAMC, White River Junction in April 1993 
and his second such examination at the VAMC, Boston in 
September 1994.

In January 1995, the veteran filed a claim concerning service 
connection for, in part, headaches.  

In February 1995, a medical record from the Green Mountain 
Medical Center in Colchester, Vermont was associated with the 
claims file.  This record reflects outpatient treatment of 
the veteran in January 1993, although it does not indicate 
any complaints of or treatment for headaches.  

Subsequently in February 1995, medical records from the VA 
Medical Center (VAMC) in White River Junction, Vermont were 
associated with the claims file.  These records reflect 
outpatient treatment of the veteran from January 1995 through 
March 1995.  The records do not reflect any complaint of or 
treatment for headaches.  

By a May 1995 rating decision, the RO, in pertinent part, 
denied service connection for headaches. 

The veteran filed a written statement in February 1996.  In 
this document, the veteran asserted, in pertinent part, that 
his headaches began as a result of exposure to burning oil 
wells during the Gulf War.

In February 1997, medical records from the VAMC in Boston, 
Massachusetts were associated with the claims file.  These 
records reflect that the veteran underwent a Gulf Registry 
examination at this facility in September 1994.  The veteran 
claimed that he had been exposed to smoke from oil fields 
during the Gulf War.  The veteran reported, in part, having 
headaches three times a week, which responded to Tylenol.  
Sometimes these were pulsating headaches.  The veteran denied 
any nausea or vomiting, or seeing any flashes of light.  No 
assessment concerning the veteran's reported headaches were 
made following the examination.

In March 1997, additional medical records from the White 
River Junction VAMC were associated with the claims file.  
These records reflect that in January 1993, the veteran 
complained of, in part, having headaches since the last week 
of his service in the Gulf.  The veteran also complained of 
sleeplessness and eye irritation, and claimed that the 
headaches were worst when he had eye irritation.  The veteran 
was diagnosed as having conjunctivitis.  The veteran 
underwent a Gulf Registry examination at this facility in 
April 1993.  The veteran's reported complaints, at that time, 
focused on his back.  No diagnoses were made regarding any 
headache symptoms. 

By an April 1997 rating decision, the RO denied claims 
concerning service connection for lipomas and headaches, both 
alleged as due to an undiagnosed illness.  A supplemental 
statement of the case, discussing these claims and 38 C.F.R. 
§ 3.317, was issued on May 5, 1997.  The cover letter to this 
supplemental statement of the case contained, in pertinent 
part, the following text:

If this Supplemental Statement of the 
Case contains an issue which was not 
included in substantive appeal, you must 
respond within 60 days to perfect your 
appeal of the new issue.  If you do not 
timely file a substantive appeal as to 
the new issue(s) we will place your 
records on the docket of the Board of 
Veterans' Appeals for review of the prior 
issues, if any, and the Board of 
Veterans' Appeals will provide you with a 
copy of its decision.  

The veteran underwent a neurological examination for VA 
purposes in August 1997.  The veteran reported that during 
the Gulf War, he served as an engineer, building roads and 
working on vehicles such as bulldozers and graders.  The 
veteran claimed that in approximately "2/97", he was 
exposed to "burning oil wells."  This lasted for about two 
days and he was outdoors for much of it.  He stated that the 
smoke was so thick that the sun did not rise during that 
period of time.  He denied having had any respiratory 
symptoms during that period.  However, two days afterwards he 
was "hit like a rock" with a headache.  This was associated 
with a lack of energy.  He stated that he had never had these 
types of headaches before, but had experienced them very 
frequently since then.  Following an examination, the veteran 
was diagnosed as having migraine headaches.  The examiner 
also included the following text in his report: 

These headaches are temporally associated 
with [the veteran's] reported exposure to 
burning oil wells.  These headaches may 
also be temporally associated with [the 
veteran's] traumatic experiences during 
the war.  No objective data was collected 
regarding specific potential toxic 
exposures.  No data from [the veteran's] 
service record either supports or denies 
exposure to toxic chemicals.  

By an August 1997 rating action, the RO, in pertinent part, 
denied service connection for migraine headaches. 

In November 1997, the veteran's attorney submitted a letter 
and argued, in pertinent part, that the veteran's headaches 
should have been service connected on a direct basis, as due 
to his exposure to burning oil wells.  The veteran's attorney 
also argued in favor of entitlement to service connection for 
lipomas as a chronic disability resulting from an undiagnosed 
illness under 38 C.F.R. § 3.317.  

In a letter received subsequently in November 1997, the 
veteran's attorney asserted that his earlier letter should 
have been considered as a VA Form 9.  He did not reference 
any specific issue on appeal.  

In February 1998, the Board, in pertinent part, remanded the 
veteran's claim concerning service connection for headaches 
on a direct basis for additional development.  The Board also 
remanded the veteran's claims concerning service connection 
for lipomas and headaches (both as manifestations resulting 
of an undiagnosed illness) for RO consideration of the issue 
of whether timely substantive appeals were filed with respect 
to both claims.  

In March 1998, additional medical records from the White 
River Junction VAMC were associated with the claims file.  
These records reflect outpatient treatment of the veteran 
between February 1997 and June 1997, but do not indicate any 
complaints of or treatment for headaches.  

In a handwritten statement dated in October 1998, the VA 
physician who examined the veteran in August 1997 wrote that 
he had completely reviewed all of the veteran's records.  It 
was noted that the veteran had been seen on nine occasions 
between January 1995 and July 1998, and that during none of 
these visits did he mention headaches or migraine.  It was 
also noted that the veteran was not on any medicine for 
headache or migraine.  The VA physician further wrote:

Therefore - my 8/13/97 diagnosis of 
migraine is now in doubt.  [The veteran] 
may have tension headaches.  I don't 
know.  I recommend that [the veteran] get 
a neurologist to perform a C + P exam to 
try to determine the validity of this 
condition.

The VA physician attached to his statement a record of an 
outpatient visit by the veteran in July 1998.  The veteran 
did not complain of or seek treatment for headaches.  

The veteran underwent a neurological examination for VA 
purposes in November 1998.  The veteran reported that he had 
never suffered with headaches until he was in the Gulf War 
between December 1990 and July 1991.  There, he was exposed 
to burning oil smoke, and after a couple of hours, he 
reportedly experienced a persistent frontal headache that 
would improve in severity with Motrin, but would be constant.  
After he returned from the Gulf War, the veteran's headaches 
were less severe and frequent.  Nevertheless, for the prior 
three years, the veteran experienced headaches every third to 
fourth day, more severe at night.  The pain was localized in 
both the frontal regions and radiated to the vertex.  It was 
unclear to the veteran what aggravated the headaches, but it 
seemed that the pain was more frequent and severe when he was 
under stress.  It was noted that the veteran had not had to 
lose time from work because of these headaches.  Finally, it 
was also noted that the veteran's father was also in the Gulf 
War and suffered with the same type of headaches. 

Following an examination, the veteran was diagnosed as having 
tension-type headaches.  The examiner included the following 
text in his report:

This is a primary disorder of unknown 
cause.  The description of [the 
veteran's] headaches do not fulfill the 
diagnostic criteria for migraine 
headaches.  The headaches are bilateral, 
nonpulsating, and not aggravated by 
physical activity.  [The veteran] 
describes nausea with the headaches, but 
he has no vomiting, photophobia, or 
phonophobia.  The neurological 
examination is normal, and in my opinion, 
there is no need for any diagnostic 
studies for his headaches at this time.  
According to the [veteran's] account, he 
started suffering from these headaches 
while he was in the service in the 
Persian Gulf War, and they have 
exacerbated in the last two years.  

In a December 1998 letter, the RO advised the veteran that it 
did not find that substantive appeals were timely filed 
concerning the veteran's claims concerning service connection 
for lipomas and for headaches, both as manifestations of an 
undiagnosed illness. 

In a December 1998 supplemental statement of the case, the RO 
continued to deny service connection for headaches on a 
direct basis.

In a December 1998 written statement, the veteran essentially 
reasserted that he should be entitled to service connection 
for headaches because his father served with him during the 
Gulf War and apparently has also been service connected for 
headaches.  



II.  Analysis

A.  Claims concerning service connection for lipomas and 
headaches, 
as chronic disabilities arising from an undiagnosed illness

Section 19.31 of Title 38 of the Code of Federal Regulations 
(C.F.R.) provides as follows:

A Supplemental Statement of the Case, so 
identified, will be furnished to the 
appellant and his or her representative, 
if any, when additional pertinent 
evidence is received after a Statement of 
the Case or the most recent Supplemental 
Statement of the Case has been issued, 
when a material defect in the Statement 
of the Case or a prior Supplemental 
Statement of the Case is discovered, or 
when, for any other reason, the Statement 
of the Case or a prior Supplemental 
Statement of the Case is inadequate. A 
Supplemental Statement of the Case will 
also be issued following development 
pursuant to a remand by the Board unless 
the only purpose of the remand is to 
assemble records previously considered by 
the agency of original jurisdiction and 
properly discussed in a prior Statement 
of the Case or Supplemental Statement of 
the Case or unless the Board specifies in 
the remand that a Supplemental Statement 
of the Case is not required.  If the case 
is remanded to cure a procedural defect, 
a Supplemental Statement of the Case will 
be issued to 

assure full notification to the appellant 
of the status of the case, unless the 
Board directs otherwise. 

38 C.F.R. § 19.31 (1998).

Section 20.302(c) of Title 38 of the C.F.R. provides as 
follows:

(c)  Response to Supplemental Statement 
of the Case.  Where a Supplemental 
Statement of the Case is furnished, a 
period of 60 days from the date of 
mailing of the Supplemental Statement of 
the Case will be allowed for response.  
The date of mailing of the Supplemental 
Statement of the Case will be presumed to 
be the same as the date of the 
Supplemental Statement of the Case for 
purposes of determining whether a 
response has been timely filed.  Provided 
a Substantive Appeal has been timely 
filed in accordance with paragraph (b) of 
this section, the response to a 
Supplemental Statement of the Case is 
optional and is not required for the 
perfection of an appeal, unless the 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case.  If a 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case, a 
Substantive Appeal must be filed with 
respect to those issues within 60 days in 
order to perfect an appeal with respect 
to the additional issues.

38 C.F.R. § 20.302(c) (1998)(emphasis added).  


Section 20.303 of the C.F.R. provides as follows:

Rule 303.  Extension of time for filing 
Substantive Appeal and response to 
Supplemental Statement of the Case.
	An extension of the 60-day period 
for filing a Substantive Appeal, or the 
60-day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board.

38 C.F.R. § 20.303 (1998).  

Section 20.305 of the C.F.R. provides as follows:

Rule 305.  Computation of time limit for 
filing.  
	(a)	Acceptance of postmark date.  
When these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded. 
	(b)	Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation.

38 C.F.R. § 20.305 (1998).  

In the present case, the record reflects that the RO denied 
service connection for lipomas and headaches, both as due to 
an undiagnosed illness, by an April 1997 rating decision.  
These actions were included on a May 1997 supplemental 
statement of the case, and the veteran was explicitly 
notified that he had 60 days from such date of mailing to 
submit substantive appeals on these issues.  

The record reflects neither the submission of a timely 
substantive appeal nor any request from the veteran or his 
attorney for an extension of time, in accordance with 38 
C.F.R. § 20.303.  In the absence of receipt of a timely 
substantive appeal pertaining to the RO's April 1997 denials 
of service connection for lipomas and headaches, both as a 
result of an undiagnosed illness, the Board is without 
jurisdiction to entertain an appeal of such denials.  See Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  Accordingly, the 
claims concerning service connection for lipomas as a chronic 
disability resulting from an undiagnosed illness and service 
connection for headaches as a chronic disability resulting 
from an undiagnosed illness are dismissed.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302.



B.  Claim concerning service connection for headaches on a 
direct basis

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has set forth a 
claim which is plausible based on a VA examiner's comments 
during an examination in August 1997.  Pursuant to 38 
U.S.C.A. § 5107(a), once a claimant has submitted a well-
grounded claim, the Board is required to assist that claimant 
in developing the facts "pertinent" to the claim.  38 
C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 Vet. App. 90, 
91-92 (1990).  In this case, the Board finds that VA has 
fulfilled its duty to assist in developing the facts 
pertinent to the appellant's claim.  38 U.S.C.A. § 5107 (West 
1991).  The RO has obtained and reviewed the veteran's 
service medical records as well as pertinent private and VAMC 
medical records.  The RO has also accorded the veteran two 
neurological examinations.  The RO has fulfilled its duty to 
assist.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

In this case, the veteran has repeatedly asserted that he has 
headaches which first manifested during active duty.  
However, the service medical records and an examination 
conducted in connection with his release from his last period 
of service indicate no complaints or treatment for headaches.  
The first post-service medical records relating to complaints 
of headaches are dated in January 1993, when the veteran 
sought outpatient treatment at the White River Junction VAMC.  
A VA physician further indicated that he had seen the veteran 
on nine occasions between January 1995 and July 1998, and 
during none of these visits did the veteran complain of or 
report a history of headaches.  A Gulf War screening form 
referring to headaches does not appear to have been completed 
prior to 1993 when the veteran noted he had his first Gulf 
War examination.

While the first VA examiner (in August 1997) noted that the 
veteran's headaches were "temporally associated" with his 
reported exposure to burning oil wells, he also speculated 
that the veteran's headaches may have been "temporally 
associated" with traumatic experiences in the Gulf War.  The 
examiner also noted that there was no objective data, 
including any such data in the veteran's service record, 
about specific potential toxic exposures.  In the face of 
this obtuse statement about the etiology of the veteran's 
headaches, the Board ordered a second examination.  Yet this 
examiner concluded that the veteran had tension-type 
headaches which of "unknown cause."  While the veteran's 
account that the headaches started during the Gulf War was 
duly noted, the examiner himself did not confirm this 
etiology.  In short, the preponderance of the evidence in the 
claims file is insufficient to establish that the veteran's 
headaches were first manifested in service or otherwise 
attributable to service. 

The Board has noted the veteran's argument that because his 
father served with him in the Gulf, and was subsequently 
service connected for headaches, that service connection for 
headaches should also be granted for the veteran.  Although 
the Board has not had the opportunity to review the claims 
file of the veteran's father, the evidence and RO 
determinations contained therein would nevertheless be 
irrelevant to the veteran's claim for service connection, 
which can only be assessed based on the evidence and medical 
opinions which exist in the veteran's claims file.  The 
determinations concerning the claims of other veterans, 
including those of the veteran's father, have no bearing 
whatever on this case.  

In summary, the evidence of record presented by the veteran 
is insufficient to show that his headaches were incurred in 
or aggravated by service.  Accordingly, under the 
circumstances, the veteran's claim concerning service 
connection for headaches on a direct basis is denied.


ORDER

The veteran's claim concerning service connection for lipomas 
as a chronic disability resulting from an undiagnosed illness 
is dismissed, as the Board does not have jurisdiction as a 
timely substantive appeal was not filed.

The veteran's claim concerning service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is dismissed, as the Board does not have 
jurisdiction as a timely substantive appeal was not filed.

Entitlement to service connection for headaches on a direct 
basis is denied.


REMAND

The veteran essentially contends that the symptoms of his 
service-connected fractures of pars interarticularis, L5, 
with recurrent low back pain, are more severely disabling 
than reflected by the 10 percent rating assigned by the RO.

As an initial matter, the Board notes that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

A VA joints examination was conducted in April 1998.  
However, the examination report does not fully satisfy the 
mandates set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Specifically, the examiner did not indicate whether 
the veteran's low back exhibited weakened movement, excess 
fatigability, or incoordination, nor were these determination 
expressed in terms of the degree of additional range of 
motion loss or favorable or unfavorable ankylosis.  The 
examiner also did not express an opinion on whether pain 
could significantly limit functional ability during flare-ups 
or when the low back is used repeatedly over time.  Finally, 
the examiner also did not state whether or not there was 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
and/or some of the above with abnormal mobility on forced 
motion.  In light of the absence of this necessary 
information, a new examination is required.

Although he has been previously examined for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran 
should be advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating, may result in denial of that claim.  38 
C.F.R. § 3.655 (1998).

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his or her claim includes the procurement 
of medical records to which the veteran has made reference 
to.  Littke v. Derwinski 1 Vet. App. 90 (1990).  The most 
recent treatment records concerning the veteran were 
associated with the claims file in March 1998.  To ensure 
that the veteran's claim will receive a fully informed 
evaluation, clinical data relating to the veteran obtained 
since March 1998 should also be acquired and reviewed.

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should request the names and 
addresses of all medical care providers, 
if any, who have treated the veteran 
since March 1998 for complaints related 
to his low back.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file. 

2.  Any pertinent VA medical records 
documenting treatment of the veteran 
since March 1998, which have not already 
been associated with the claims file, 
should be obtained and made of record.  
These should include any such records 
from the White River Junction VAMC and 
the Boston VAMC. 

3.  The RO should schedule the veteran 
for special VA orthopedic and 
neurological examinations.  The veteran 
and his representative should be notified 
of the date, time and place of the 
examination in writing, and the RO should 
advise the veteran that, pursuant to 
federal regulations, failure to report 
for this examination, without good cause 
shown, will result in the denial of his 
claim for an increased rating.  A copy of 
this notification letter should be 
associated with the claims file. 

4.  Following completion of the above 
actions, the veteran should be afforded 
new VA orthopedic and neurological 
examinations to determine the severity of 
his fractures of pars interarticularis, 
L5, with recurrent low back pain.  The 
claims folder, including this Remand, 
must be made available to the examiners 
for review before the examinations.  All 
indicated tests and studies should be 
performed.  The examiners should address 
the following:

Special instructions for the 
orthopedic examiner: 

a.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the low back and indicate 
the normal ranges of motion.  

b. The examiner should note whether 
there is listing of whole spine to 
opposite side; positive 
Goldthwaite's sign, loss of lateral 
motion, osteoarthritic changes, 
narrowing or irregularity of a joint 
space, muscle spasm on extreme 
forward bending or otherwise, loss 
of lateral spine motion, unilateral, 
in standing position or abnormal 
mobility on forced motion.

c.  The examiner should indicate 
whether the veteran's low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable due to the service-
connected disability.  These 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  If 
any determination cannot be made, 
the examiner should indicate the 
reason(s) why.

d.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's back 
is used repeatedly over time.  This 
determination must also be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.  If this 
determination cannot be made, the 
examiner should indicate the 
reason(s) why.
 
5.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  In particular, all questions 
should be answered.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim pertaining to an 
increased rating for fractures of pars 
interarticularis, L5, with recurrent low 
back pain.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the last supplemental 
statement of the case, to include 
discussion of DeLuca and the provisions 
of 38 C.F.R.  § 3.655, if appropriate.  
Consideration should also be given to the 
recent case of Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  
Therein, the Court held that with regard 
to initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process, 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

